Citation Nr: 0701672	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-20 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased evaluation for radiculopathy 
of the lower left extremity, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased evaluation for chronic 
prostatitis with erectile dysfunction, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2003, January 2004, and September 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The Board notes that, effective February 6, 2003, the 
veteran's 50 percent disability rating for a low back strain 
was separated into a 40 percent rating for degenerative disc 
disease of the lumbar spine and a 20 percent rating for 
radiculopathy of the left lower extremity associated with 
degenerative disc disease, for a combined evaluation of 50 
percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  In June 2006, the veteran and his wife testified 
that the veteran's back and leg pain have increased, severely 
limiting his ability to walk, climb stairs, and ride in a 
car.  He currently requires the use of two canes or a 
wheelchair.  He also described numbness extending into his 
back and leg.  The veteran's last spine examination was in 
April 2003, and he has not had a neurological examination to 
determine the severity of his leg disability.  

The Board further notes that regulations pertaining to rating 
disabilities of the spine were amended subsequent to the 
veteran's February 2003 increased rating claim.  In such 
situations, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  In the case at hand, the veteran has not been 
informed of the revised rating criteria and has not been 
evaluated pursuant to these criteria.  Therefore, the Board 
believes a remand for proper notification and a new 
examination is required.

The Board also notes that the veteran's chronic prostatitis 
is currently rated for voiding dysfunction.  Furthermore, the 
September 2005 VA genitourinary examination report does not 
assess the erectile dysfunction component of the veteran's 
disability for ratings purposes.   Therefore, a VA 
examination that addresses this issue should be conducted on 
remand.  

At his June 2006 hearing, the veteran testified that he 
receives treatment at the VA facilities in Bay Pines, 
Florida, and Port Charlotte, Florida.  On remand, VA should 
take the opportunity to request updated records from these 
facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO must advise the veteran of the 
changes made under Diagnostic Code 38 
C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
26, 2003.

2.  The RO must obtain and associate with 
the claims file any outstanding medical 
records, to include those from VA 
facilities in Bay Pines, Florida, and Port 
Charlotte, Florida.  If these records do 
not exist or cannot otherwise be obtained, 
that fact should be noted in the claims 
file.

3.  The veteran must be scheduled for 
orthopedic and neurologic examinations to 
determine the current severity of his 
service-connected low back and lower left 
extremity disorders.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  
The examiner must review the results of 
any testing prior to completion of the 
report.  All pertinent symptomatology and 
findings must be reported in detail.  

The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected low back and lower left 
extremity disabilities.  In particular, 
the examiner must report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished.  The examiner must also 
address any neurologic abnormalities 
related to the veteran's service-connected 
disc disease.  

The examiner must render specific findings 
as to whether during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
veteran's service-connected low back 
disorder.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  The examiner 
should express such functional loss in 
terms of additional degrees of limitation 
of motion (beyond that clinically shown).  
Additionally, the examiner must comment 
upon the impact of any functional 
impairment due to the veteran's service-
connected disabilities upon his 
employment. 

4.  The veteran should be scheduled for a 
VA genitourinary examination.  The 
examiner should be provided a copy of the 
veteran's entire claims folder and is 
asked to indicate that the claims folder 
has been reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  All 
pertinent symptomatology and findings must 
be reported in detail.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected chronic prostatitis with 
erectile dysfunction.  In particular, an 
opinion should be rendered as to whether 
the veteran exhibits any penile deformity 
with loss of erectile power due to chronic 
prostatitis.

5.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If an issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



